Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 17, 2021 has been entered.
Currently, Claims 1-12, 27-35, 37-42 are pending. Claims 1-12, 37-38, and 40-42 are examined on the merits.  Claims 27-35 and 39 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13), the species black walnut extract, ellagic acid, 5-hydroxy-1,4-naphthoquinone (juglone), alpha-hydrojuglone, in the reply filed on Oct. 8, 2019 is acknowledged.
Claims 27-35 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 8, 2019.
Information Disclosure Statement


Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 37-38, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 37, the phrase “each antioxidant being present in the amount of 0.01-15% by weight…antioxidant source being present in an amount of 2-30% by weight based on the composition” is indefinite because the claims are drawn toward a composition.  In claims 10 and 40, the antioxidant is from 2-40%. There are three different amounts for antioxidant amounts in different ranges, some do not overlap.   Which antioxidant amount is present in the composition?  The antioxidant is based on weight.  What is the specific weight?  

Claim Rejections - 35 USC § 101
Claims 1-12, 37-38, and 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins. Vitamins such as vitamin C come from oranges. Black walnut extract is isolated from naturally occurring black walnut. Ellagic acid is isolated from naturally occurring fruits and vegetables. A hydrating agent is a product of nature because a hydrating agent can be water, which is found in nature. A keratolytic agent can be vitamin E, which is an ingredient isolated from naturally ocurring in fish. Black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins are a nature-based product, so they are individually compared to its closest naturally occurring counterpart (same compounds as in the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins in their natural state) to determine if it has markedly different characteristics. Even if there is activity indication in the record that isolation of black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins has skin treating activities. The resulted activities for treating skin has been known because the ingredients are all known for treating skin (see James et al. (WO  to its counterpart, black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins is a product of nature exception.
The claimed mixtures, as a whole, do not display markedly different characteristics compared to the closest naturally occurring counterpart. The combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins does not display markedly different characteristics, nor does it amount to significantly more than the exceptions. Each ingredient does not have markedly different features that are different from the ingredients found in nature. As a topical composition with all the ingredients mixed together. The ingredients as a whole has not been demonstrated to have different physical features than its natural counterpart. The ingredients has been known to be used on skin. Mixing the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient together and with the additionally claimed ingredients does not markedly change the characteristics of any component of the composition, since the components continue to have the same properties in the mixture as they had alone. As for claims 10-11 and 40-41, the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible  different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Because claim 1 recites a nature-based product limitation (the combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(1). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(ll). Here, the closest natural counterpart is combination of naturally occurring compounds contained in black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins. When the claimed combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins is compared to these counterparts, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed composition is a product of nature exception. Association for Molecular Pathology v. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond 
Claim Rejections - 35 USC §102
Claim(s) 1-9, 12, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (WO 2006/040596 A2) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
James et al. teaches a composition comprising vitamins A, E or C, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27). Vitamins A, E or C would meet the limitation of keratolytic agents because they promote skin formation.  The therapeutic agent is ellagic acid, black walnut hull (Claim 7), comprises up to 0.25% of the total weight of the composition (Claim 10).  Solvent such as propylene glycol, to .
Claim Rejections - 35 USC §103
Claims 1-12, 37-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (WO 2006/040596 A2) in view of Burdock (2007, Food and Chemical Toxicology, 45: 2341-2351) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
James et al. teaches a composition comprising vitamins A, E or C, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27). Vitamins A, E or C would meet the limitation of keratolytic agents because they promote skin formation. Solvent such as propylene glycol, to enhance absorption (page 9, line 18), which meets the limitation of a hydrating agent. 5-hydroxy-1,4-napthoquinone would be present in black walnut. The therapeutic agent is ellagic acid, black walnut hull (Claim 7), comprises up to 0.25% of the total weight of the composition (Claim 10).  The composition can include pharmaceutically acceptable excipients (page 9, line 11); thus, Claim 11 is met.  The composition would be more effective in reducing seborrheic keratosis size as compared to the same formulation in the absence of antioxidant component because the same formulation would have the same function when used the same way.  
Hydroxypropylmethylcelluose is a type of pharmaceutically acceptable excipient (see Burdock, Abstract). 
However, James et al. does not teach antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient of the active agent combination for the following reasons. The reference does teach the composition for treating topical ailments.
James et al. teaches a composition comprising vitamins A, E or C, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27). Vitamins A, E or C would meet the limitation of keratolytic agents because they promote skin formation. Solvent such as propylene glycol, to enhance absorption (page 9, line 18), which meets the limitation of a hydrating agent. Thus, it would have been obvious to make a concentrated composition containing antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable 
Response to Arguments
Applicant argues that Claim 39 is withdrawn in error. 
In response to Applicant’s argument, Claim 39 contains species, which were not elected.  Applicant elected the species black walnut extract, ellagic acid, 5-hydroxy-1,4-naphthoquinone (juglone), alpha-hydrojuglone.  Therefore, because claim 39 is just drawn to unelected species, Claim 39 is withdrawn.
Applicant argues that the ingredients of the claimed compositions may not be all natural products.

Applicant argues that the ingredients are man-made.
In response to Applicant’s argument, extracts from natural products would include all the chemical ingredients of the natural product.  The hand of man only isolates the ingredients by extracting.  It is not how it is made.  It is what the ingredient contains.  The presence of Compound N is not demonstrated to have markedly different characteristics.  The topical composition with inherent antioxidant activities would exist for the products here.  There is no evidence of keratolytic agent showing improvements that results in markedly different characteristics.  The combination of the different ingredients are all naturally found, which renders the product found in nature.  The ingredient itself and in combination is not changed in markedly different characteristics in any form.  Therefore, the ingredient remains a product of nature.
Applicant argues that the reference does not anticipate the claims.
In response to Applicant’s argument, James et al. teaches a composition comprising vitamins A, E or C, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27).  These ingredients are in the claim of the reference; therefore, there is teaching and anticipation.
Applicant argues that it would not be obvious to combine the ingredients.

Applicant argues that the amounts are not obvious to use.
In response to Applicant’s argument, the amounts in Claims 1 and 2 are nonexistent.  Applicant’s Specification indicates that the range is broad.  There is no evidence of record that the ingredients in a specific amount confers any enhanced property alleged to improve characteristics of the product.  There is no evidence of an enhanced property that is commensurate in scope with the amounts claimed.
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655